Name: 2004/783/EC: Council Decision of 15 November 2004 appointing four Italian members and three Italian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2006-06-07; 2004-11-23

 23.11.2004 EN Official Journal of the European Union L 346/9 COUNCIL DECISION of 15 November 2004 appointing four Italian members and three Italian alternate members of the Committee of the Regions (2004/783/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Italian government, Whereas: (1) On 22 January 2002 (1), the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions. (2) Four members' seats and three alternate members' seats on the Committee of the Regions have become vacant following the expiry of the terms of office of Mr Paolo AGOSTINACCHIO (IT), Mr Gianfranco LAMBERTI (IT), Mr Salvatore TATARELLA (IT) and Mr Riccardo VENTRE (IT), members, and of Mr Gabriele BAGNASCO (IT), Mr Marcello MEROI (IT) and Mr Roberto PELLA (IT), alternate members, of which the Council was informed on 7 October 2004, HAS DECIDED AS FOLLOWS: Sole Article The following shall be appointed to the Committee of the Regions (a) as members: 1. Mr Giancarlo GABBIANELLI Sindaco di Viterbo in place of Mr Paolo AGOSTINACCHIO; 2. Mr Paolo FONTANELLI Sindaco di Pisa in place of Mr Gianfranco LAMBERTI; 3. Mr Savino Antonio SANTARELLA Sindaco di Candela in place of Mr Salvatore TATARELLA; 4. Mr Roberto PELLA Consigliere comunale di Cossato in place of Mr Riccardo VENTRE; (b) as alternate members: 1. Mr Sergio CUCCO Consigliere comunale di Vercelli in place of Mr Gabriele BAGNASCO; 2. Mr Vincenzo ZACCHEO Sindaco di Latina in place of Mr Marcello MEROI; 3. Mr Errico BORRELLI Sindaco di Belmonte del Sannio in place of Mr Roberto PELLA, for the remainder of their terms of office, which end on 25 January 2006. Done at Brussels, 15 November 2004. For the Council The President M. VAN DER HOEVEN (1) OJ L 24, 26.1.2002, p. 38.